Citation Nr: 18100198
Decision Date: 03/29/18	Archive Date: 03/29/18

DOCKET NO. 14-40 322
DATE:	March 29, 2018
ISSUES DECIDED:	2	ISSUES REMANDED:	0
 
ORDER
Entitlement to service connection for chronic fatigue syndrome is denied.
Entitlement to service connection for obstructive sleep apnea is granted.
FINDINGS OF FACT
1. The preponderance of the evidence of record is against finding that the Veteran has, or has had at any time during the appeal, a current diagnosis of chronic fatigue syndrome.
2.  The preponderance of the evidence of record shows that the Veterans fatigue is attributable to known medical diagnoses.
3.  Evidence of record establishes that it is at least as likely as not that obstructive sleep apnea began during active service.
CONCLUSIONS OF LAW
1. The criteria for service connection for chronic fatigue syndrome have not been met.  38 U.S.C. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303(a), 3.317.  
2. The criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303(a). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veteran served on active duty from December 1987 to September 1991, and from August 1993 to November 1999.
These matters come before the Board of Veterans Appeals (Board) on appeal from a July 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in August 2016.  A transcript of that hearing is of record.  
With respect to the Veterans claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

 
Service Connection
 
1. Entitlement to service connection for chronic fatigue syndrome
The Veteran contends that he has had chronic fatigue since service, and that he is already service-connected for chronic fatigue, which should entitle him to service connection for chronic fatigue syndrome under Diagnostic Code (DC) 6354.  
As a preliminary matter, the Board notes that chronic fatigue is not the same thing as chronic fatigue syndrome.  Chronic fatigue, or the sensation of chronically feeling fatigued, is a symptom of several disabilities, and can be identified by a lay person without medical training.  Chronic fatigue syndrome is a medically unexplained chronic multi symptom illness that is defined by a cluster of signs or symptoms, and must be diagnosed by a trained medical professional.  According to the medical research database Up To Date, chronic fatigue syndrome represents a very small subset of those who complain of chronic fatigue.  Clinical features and diagnosis of chronic fatigue syndrome (systemic exertion intolerance disease), UpToDate, https://www.uptodate.com/contents/clinical-features-and-diagnosis-of-chronic-fatigue-syndrome-systemic-exertion-intolerance-disease (last visited March 26, 2018).  In an August 2000 rating decision, the Veteran was service-connected for anemia and leucopenia with chronic fatigue and headaches.  In this case, the disability that was service-connected was anemia and leucopenia.  Chronic fatigue was found to be a symptom of the service-connected anemia and leucopenia.  The Veteran was not service-connected for chronic fatigue syndrome.  Therefore, the issue before the Board is whether entitlement to separate service connection for chronic fatigue syndrome, rather than the symptom of chronic fatigue, is warranted.
The question for the Board is whether the Veteran has a current disability of chronic fatigue syndrome that began during service or is at least as likely as not related to an in-service injury, event, or disease.
To prevail on a direct incurrence service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C. § 1117; 38 C.F.R. § 3.317 (a)(1).  In claims based on qualifying chronic disability, unlike those for nonpresumptive direct incurrence service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Laypersons are competent to report objective signs of illness.
The term Persian Gulf veteran means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317 (e)(1).  The Persian Gulf War is defined as beginning on August 2, 1990, through a date to be prescribed by Presidential proclamation or law.  38 C.F.R. § 3.2(i).
The Veterans DD214s indicate qualifying service in the Southwest Asia Theater of Operations.  
The Board finds that the preponderance of the evidence is against a finding of a current disability of chronic fatigue syndrome incurred in or etiologically related to service.
The Board acknowledges that the Veteran has been noted to have chronic fatigue in several points in the medical record, including in his service treatment records (STRs).  However, as discussed above, a notation of chronic fatigue is not the same thing as a diagnosis of chronic fatigue syndrome.  The medical record does not contain a diagnosis of chronic fatigue syndrome by a medical professional.  A medical record transcribing the Veterans report of a history of chronic fatigue syndrome does not qualify as a diagnosis by a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  A June 2000 VA examination notes chronic fatigue among the Veterans diagnoses, but does not reference chronic fatigue syndrome.  The diagnoses listed include anemia and leucopenia, and as has been noted above, the Veteran was service-connected for leucopenia and anemia with chronic fatigue.  
A March 2011 VA examination noted that the Veteran had an onset of fatigue in 1991, and mentioned fatigue in his separation examination.  The examiner found that anemia, posttraumatic stress disorder (PTSD), and poor sleeping explained the Veterans fatigue.  The examiner noted under diagnoses that the Veteran did not [emphasis added] have chronic fatigue syndrome, that the Veteran does not have a pattern of undiagnosed disability, and opined that his complaints are not related to a specific exposure event in Southwest Asia.  The examiners rationale was that the Veterans complaints have a specific diagnosis and are not related to a specific exposure event in Southwest Asia.  The Board recognizes that the Veteran has argued in his VA Form 9 that he does have a pattern of undiagnosable disability because he has several disabilities (bilateral knee arthritis, anemia, and PTSD) that were not diagnosed in service.  An undiagnosable illness means an illness that is not able to be attributed to any known diagnosis even after performing the available tests, not a disability that was undiagnosed in service but was later appropriately diagnosed.  Anemia, arthritis of the right and left knee, and PTSD are all clear diagnoses, and thus by definition are not undiagnosable illnesses.  
The Board notes that in addition to the diagnoses of PTSD and anemia to which the examiner attributed the Veterans fatigue, the Veteran also has a diagnosis of obstructive sleep apnea to which he attributes fatigue.  There are several clear diagnoses associated with the Veterans symptom of fatigue.  The Veteran has not been diagnosed with chronic fatigue syndrome (as opposed to simply chronic fatigue) by a medical professional, and the March 2011 examiner specifically found that the Veteran does not have chronic fatigue syndrome.  The preponderance of the evidence is thus against a finding that the Veterans chronic fatigue is a symptom of chronic fatigue syndrome.  Therefore, the claim of entitlement to service connection for chronic fatigue syndrome must be denied.  The Veterans symptom of fatigue as attributed to obstructive sleep apnea is addressed by the next section in this decision.   
2. Entitlement to service connection for obstructive sleep apnea.
The Veteran contends that his obstructive sleep apnea was incurred in service, as demonstrated by his in-service symptoms of fatigue and snoring.
To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  The Board concludes that the Veteran has a current diagnosis of obstructive sleep apnea that at least as likely as not began during active service.  
A VA sleep study shows that the Veteran was diagnosed with obstructive sleep apnea syndrome in March 2011 .  However, although the Veteran was not diagnosed until 2011, the evidence is at least in equipoise as to whether the sleep apnea was incurred in service.  

The Veteran submitted a November 2010 statement that, while in service, his fellow service members would joke that he snored so loudly that he would give away their position if they were trying to hide from the enemy.  A July 2016statement from the Veterans ex-wife stated that she and the Veteran were married from June 1994 to July 2005, and from the beginning of their marriage the Veteran snored very loudly, would stop breathing while sleeping, and would have involuntary leg movements throughout the night.  She wrote that in the last two years of the Veterans service, from 1998-1999, he would always say he felt tired and drained, and that he complained he dosed off or fell asleep on the job.  Per the Veterans ex-wife, even after service the Veteran was still felt fatigued and was not sleeping well.  She wrote that they were told his fatigue was caused by anemia, but even after his blood count was normal, the Veteran continued to feel fatigued.  The Veteran also testified that he frequently had trouble sleeping and felt tired all the time in service.  The Veteran stated that a physician in service thought he had sleep apnea and recommended a sleep study when the Veteran discussed his symptoms, but that the Veteran did not do the sleep study because he did not understand what a sleep study was and forgot about the recommendation (it went in one ear and out the other).  The Veteran testified that he was told his fatigue was due to anemia, but that he believes this is not accurate because he continued to have fatigue even after the anemia resolved.  The Veterans STRs corroborate the testimony of the Veteran and his ex-wife in that a March 1999 report of medical history indicates complaints of easy fatigability and frequent trouble sleeping, and a March 1999 examination notes fatigue and sleep disorder, and recommends a sleep study.  The Veterans treatment records support ongoing complaints of fatigue and trouble with sleep between service and the March 2011 sleep study diagnosed obstructive sleep apnea.
A VA examination was conducted inMarch 2011.  The examiner wrote that the Veteran has never been diagnosed with sleep apnea by a military or civilian physician, and that the Veteran was never seen for this problem in service, and never had a polysomnogram.  A July 2011 addendum opinion acknowledged the sleep apnea diagnosis, but found that it is less likely than not related to sleep disorder and fatigue noted during active military service because the Veteran was not diagnosed with obstructive sleep apnea until 12 years after service, and there was no on-going treatment for obstructive sleep apnea or fatigue during military service.  The examiner attributed fatigue to alcohol abuse and anemia as well as weight gain.  This examination report and addendum opinion are inadequate as to sleep apnea because they do not discuss the March 1999 in-service recommendation for a sleep study, which is indicative of a suspicion of sleep apnea, and does not discuss the competent lay statement of snoring since service.  
The Board recognizes that obstructive sleep apnea is not a chronic disease under 38 C.F.R. § 3.309(a), meaning that granting service connection based on continuity of symptomatology under 38 C.F.R. § 3.303(b) is not available.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the other provisions of 38 C.F.R. § 3.303 are applicable.  In some cases, a veterans lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a).  (Each disabling condition shown by a veterans service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence); see 38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to all pertinent medical and lay evidence).  In this case, as discussed above, the inadequate examination report of record is assigned very little probative value.  The probative evidence of record supports a finding that the symptoms of the Veterans sleep apnea (fatigue, trouble sleeping, and snoring) began in service, prompting a recommendation of sleep study in March 1999, and continued to the present day.  Although the Veteran did not obtain the sleep study necessary to diagnose sleep apnea until March 2011, the Board finds that all the evidence of significant probative value supports a finding that the Veterans sleep apnea began in service.  See 38 C.F.R. § 3.303(d).  
Because the Board finds that the probative evidence of record, including the recommendation for a sleep study in the Veterans STRs, establishes that the Veteran began experiencing the symptoms of sleep apnea in service, the Board finds that it is at least as likely as not that the Veterans obstructive sleep apnea was incurred in service.  With resolution of doubt in the Veterans favor, service connection for obstructive sleep apnea is, therefore, granted.  See 38 U.S.C.A § 5107; 38 C.F.R. § 3.303(a).
Because service connection for obstructive sleep apnea has been granted on a direct-incurrence basis, there is no need to discuss the Veterans alternative argument that the sleep apnea was aggravated by his service-connected PTSD.

 
U. R. POWELL
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	A. Budd, Counsel 

